Citation Nr: 0526139	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-13 696	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for fracture of the 
right patella, recurrent, postoperative, with partial 
resection, degenerative joint disease, and quadriceps 
tendonitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from July 1972 to 
June 1976.  This case comes before the Board of Veterans 
Appeals (the Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).  

The issue of entitlement to an increased evaluation for 
service-connected fracture of the right patella, recurrent, 
postoperative, with partial resection, degenerative joint 
disease, and quadriceps tendonitis (right knee disability) is 
being remanded to the RO via the Appeals Management Center in 
Washington, DC.  


REMAND

The veteran contended at his August 2005 videoconference 
hearing that his service-connected right knee disability has 
worsened and that he has both limitation of right leg motion 
and instability.  Additionally, the veteran's claims file was 
unavailable when he was last examined for rating purposes in 
January 2003, and there was no specific reference in the 
January 2003 VA examination to the rating factors required by 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, the 
records of the veteran's treatment at Trimble County Hospital 
in 2003 for a fall due to giving out of his right knee are 
not on file.  

Based on the above, the issue of entitlement to an evaluation 
in excess of 10 percent for right knee disability is being 
remanded for the following actions:  

1.  The veteran must be requested to identify 
specific names, addresses and approximate 
dates of treatment, both VA and private, for 
all health care providers who may possess 
additional records with regard to right knee 
disability, including treatment from Trimble 
County Hospital and any treatment after June 
2005.  Then, with any necessary authorization 
from the veteran, VA must attempt to obtain 
copies of all treatment records identified by 
the veteran that have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it must inform the veteran and his 
representative of this and request them to 
provide copies of the outstanding medical 
records.

2.  Thereafter, the RO must arrange for 
examination of the veteran by a health care 
provider with appropriate expertise to 
determine the current nature and severity of 
the veteran's service-connected right knee 
disability.  The VA claims folder, including 
a copy of this Remand, must be made available 
to and reviewed by the examiner.  All 
indicated tests and studies, including x-
rays, must be accomplished; and all clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must provide findings on any 
instability found, on the range of motion of 
the right knee, and comment on any 
instability, weakness, fatigability, 
incoordination, or flare-ups of the right 
knee.  The examiner must identify any 
objective evidence of pain in the knee and 
any functional loss associated with pain.  
The examiner must also provide an opinion on 
the impact of the veteran's service-connected 
knee disability on his ability to work.  All 
examination findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, must be set forth in a 
typewritten report.

3.  The RO must inform the veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above, the RO must readjudicate 
the veteran's claim for an increased rating 
for service-connected right knee disability, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran and his representative 
must then be given an appropriate opportunity 
to respond.  Thereafter, the case must be 
returned to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


